Opinion issued December 8, 2005



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00709-CV
____________

ELEAZAR RAMOS GUAJARDO, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF MARIA INES VALDEZ
GONZALEZ, ELEAZAR RAMOS VALDEZ, AND MARIA AMPARO
RAMOS VALDEZ,  Appellants

V.

TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES USA,
INC.,  Appellees




On Appeal from Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 344,721-401





MEMORANDUM OPINION
          The Court today considered Appellant’s Agreed Motion to Dismiss this appeal
filed by appellants, Eleazar Ramos Guajardo, Individually and as Administrator of the
Estate of Maria Ines Valdez Gonzalez, Eleazar Ramos Valdez, and Maria Amparo
Ramos Valdez.  Appellant’s motion is granted and this appeal is dismissed.  Tex. R.
App. P. 42.1(a).  All pending motions in this appeal are overruled as moot.  The Clerk
is directed to issue mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.